In the United States Court of Federal Claims

 TRACE SYSTEMS INC.,

                Plaintiff,                                  No. 20-cv-870
                     v.                                     Filed: March 15, 2021
 THE UNITED STATES,

                Defendant.



                                              ORDER

       On March 15, 2021, this Court held a telephonic status conference related to the parties’

March 3, 2021 joint status report (ECF No. 16). As discussed during the conference, by April 15,

2021 the parties shall FILE a joint status report reflecting their position(s) on referring this action

to a Senior Judge of this Court for alternative dispute resolution. The deadlines in this Court’s

December 3, 2020 Scheduling Order (ECF No. 11) remain unchanged.


        IT IS SO ORDERED.


                                                                s/ Eleni M. Roumel
                                                                ELENI M. ROUMEL
                                                                      Judge